COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-09-320-CR


KELVIN ARPS                                                           APPELLANT


                                           V.

THE STATE OF TEXAS                                                          STATE

                                        ----------

             FROM THE 16 TH DISTRICT COURT OF DENTON COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT
                                        ----------

      On February 26, 2010, we abated this appeal and remanded the case to the

trial court to determine whether appellant Kelvin Arps wanted to prosecute his

appeal and, if so, to determine whether appellant is indigent and to appoint counsel

if necessary. The supplemental record from the abatement hearing were filed in this

court on April 16, 2010.

      At the abatement hearing, appellant informed the trial court that he did not

wish to proceed with his appeal. Accordingly, we dismiss this appeal. See Tex. R.

App. P. 43.2(f).



                                                     PER CURIAM

PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.



      1
           See Tex. R. App. P. 47.4.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 29, 2010